Citation Nr: 1118100	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-35 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral shin disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for residuals of bilateral toenail removal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to April 1992.

This case arises to the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that determined that new and material evidence had not been submitted to reopen service connection claims for both knees and for residuals of bilateral toenail removal.  The decision also denied service connection for residuals of bilateral shin and bilateral ankle injuries.

The Board remanded the case in April 2006 for a hearing.  In August 2007, the Board determined that new and material evidence had been submitted and reopened claims for service connection for both knees and for residuals of bilateral toenail removal.  The Board then remanded all claims for development.  


FINDINGS OF FACT

1.  Competent medical evidence relates right and left knee osteoarthritis and right ankle osteoarthritis to active service.

2.  Competent medical evidence dissociates a bilateral shin disorder and a left ankle disorder from active service.

3.  The Service Treatment Reports (STRs) reflect bilateral 5th toe arthroplasty prior to separation.  

4.  The current diagnosis associated with in-service bilateral 5th toe surgery is status-post bilateral 5th toe proximal interphalangeal joint arthroplasty with residual pain.


CONCLUSIONS OF LAW

1.  Right and left knee osteoarthritis were incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Neither a bilateral shin disorder nor a left ankle disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Status-post bilateral 5th toe proximal interphalangeal joint arthroplasty with residual pain was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, notice of VA's duty to assist and develop the claims was supplied in letters issued in March 2002 and December 2003, prior to the July 2004 rating decision.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notice was provided in April 2006, followed by a remand for development and issuance of a supplemental statement of the case.  Thus, any timing defect has been cured. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations in December 2008.  The National Personnel Records Center (hereinafter: NPRC) had determined that no further STRs can be located.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Right Knee Disorder

The Veteran's STRs, which appear to be incomplete, do not mention a right knee injury suffered in a parachute-landing-fall (PLF).  The STRs do not contain a separation examination report that might have verified a right knee disorder, nor do the STRs contain a report of medical history questionnaire on which the Veteran might have noted a right knee injury. 

The Veteran's DD-214 reflects that he earned the Parachute Badge.  

In his May 1992 original claim for benefits, the Veteran reported injury to both legs during airborne training in 1984.  

VA out-patient treatment reports note podiatry treatment at various times with complaints of bilateral knee pains.  The Veteran had undergone right knee surgery in May 2001.

A private medical report notes right knee degenerative joint disease and status post arthroscopic debridement in March 2002.

In November 2005, the Veteran argued, through his representative, that early in his Army career, he had injured his knees during airborne parachute jumping at Fort Bragg, North Carolina.  

During a hearing before the undersigned Veterans Law Judge in January 2007, the Veteran testified that the right knee injury stemmed from one PLF wherein he hit the ground hard and felt pain everywhere.  He was evacuated to the hospital where they found hairline fractures of the legs.  He testified that his knee problems arose in 1993 or 1994.  He testified that during a VA knee surgery, the surgeon found an old knee injury that might have occurred during the hard parachute landing in the Army.  He recalled reporting his knee injuries during his separation examination.  

In January 2007, a service comrade reported that he jumped with the Veteran and witnessed the Veteran suffer injuries during a PLF at Fort Bragg.

According to a December 2008 VA orthopedic compensation examination report, the diagnoses included bilateral knee osteoarthritis.  The physician opined that it is at least as likely as not that the bilateral knee osteoarthritis was caused by parachuting during active service.  The rationale includes a discussion of the effects of repeated parachute landings.  

In a May 2009 addendum opinion, the December 2008 VA examiner addressed a private medical report and stated, "Moreover, Dr. Chaim Arlosoroff opinion is concordant with my current position that the Veteran's right knee osteoarthritis is at least as likely due to injuries sustained during service."  The above-named private physician had linked right knee osteoarthritis to a post-service injury, but later determined that right knee osteoarthritis has arisen much earlier.

All available medical evidence that addresses service connection for the right knee appears to agree that right knee osteoarthritis was caused by parachuting injuries during active service.  This medical evidence is competent and credible.  The medical evidence is also persuasive, as it is based on accurate facts and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran's testimony supports the favorable medical nexus evidence.  Thus, it must be afforded some weight.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for right knee osteoarthritis must therefore be granted.  

Left Knee Disorder

The STRs are silent for a left knee injury.  The STRs do not contain a separation examination report that might have verified a left knee disorder, nor do the STRs contain a report of medical history questionnaire on which the Veteran might have noted a left knee injury.  

In his May 1992 original claim for benefits, the Veteran reported leg injuries during airborne training in 1984.  

VA out-patient treatment reports note left knee degenerative joint disease, among other lower extremity disorders.  Left knee surgery had been performed in 1997.

In November 2005, the Veteran argued, through his representative, that he had injured his knees during airborne parachute jumping at Fort Bragg, North Carolina.  

During a hearing before the undersigned Veterans Law Judge in January 2007, the Veteran testified that his left knee disorder was caused by a PLF wherein he hit the ground hard.  He was evacuated to the hospital where hairline fractures of the legs were found.  He testified that his current knee problems arose in 1993 or 1994.  He testified that during post-service VA knee surgery, the surgeon found an older meniscus injury that might have occurred during the hard parachute landing in the Army.  He recalled reporting a left knee injury during his separation examination.  

In January 2007, a service comrade reported that he witnessed the Veteran suffer knee injuries during a PLF at Fort Bragg.

According to a December 2008 VA orthopedic compensation examination report, the diagnoses included bilateral knee osteoarthritis.  The physician opined that it is at least as likely as not that bilateral knee osteoarthritis was caused by parachuting during active service.  The rationale includes a discussion of the effects of repeated parachute landings.  

The medical evidence addressing the etiology of left knee osteoarthritis clearly indicates that it was caused by parachuting injuries during active service.  This medical evidence is competent and credible.  The medical evidence is also persuasive, as it is based on accurate facts and is supported by rationale.  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Because the lay evidence supports the favorable medical nexus evidence, the lay evidence of etiology must be afforded some weight.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for left knee osteoarthritis must therefore be granted.  

Bilateral Shin Disorder

The STRs, which appear to be incomplete, do not mention the shins.  The STRs do not include a separation examination report that might have verified a bilateral shin disorder, nor do the STRs contain a report of medical history questionnaire on which the Veteran might have noted shin pains.

In his May 1992 original claim for benefits, the Veteran reported injury to both legs during airborne training in 1984.  

VA out-patient treatment reports do not reflect a shin disorder.

In November 2005, the Veteran argued, through his representative, that early in his Army career, he had injured his shins during airborne parachute jumping at Fort Bragg, North Carolina.  

During a hearing before the undersigned Veterans Law Judge in January 2007, the Veteran testified that bilateral shin injuries stemmed from one PLF wherein he hit the ground hard and felt pain everywhere.  He was evacuated to the hospital where they found hairline fractures of the legs.  He also recalled treatment during active service for shin splints.  He recalled that when he ran during active service, his shins felt like they were on fire.  He recalled reporting these injuries during his separation examination.  

In January 2007, a service comrade reported that he witnessed the Veteran suffer injuries during a PLF at Fort Bragg.

According to a December 2008 VA orthopedic compensation examination report, the relevant diagnosis was bilateral posterior tibial tendon insufficiency.  According to an undated VA bones compensation examination report, the complaint was bilateral tibial pain.  The diagnosis was bilateral medial tibial periostosis.  The physician opined that it is unlikely that this is related to active service and explained that this occurred after active military service and was caused by post-service deconditioning and obesity, and by flat feet, which are unrelated to active service.  

The medical evidence that addresses the etiology of shin pains appears to dissociate any shin disorder from active service.  This medical evidence is competent and credible.  The medical evidence is also persuasive, as it is based on accurate facts and is supported by rationale.  Nieves-Rodriguez, Reonal, both supra.  

The Veteran's testimony does not support the negative medical nexus evidence.  Thus, the lay evidence of etiology cannot be afforded any weight.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a bilateral shin disorder is therefore denied.  

Right Ankle Disorder

The STRs do not mention an ankle disorder; however, the STRs do not include a separation examination report that might have verified an ankle disorder, nor do the STRs contain a report of medical history questionnaire on which the Veteran might have noted an ankle injury.

In his May 1992 original claim for benefits, the Veteran reported injury to both legs during airborne training in 1984.  

VA and private out-patient treatment reports do not reflect ankle-related treatment.  

In November 2005, the Veteran argued, through his representative, that early in his Army career, he had injured his ankles during airborne parachute jumping at Fort Bragg, North Carolina.  

During a hearing before the undersigned Veterans Law Judge in January 2007, the Veteran testified that ankle injuries were caused by a PLF wherein he hit the ground hard and felt pain everywhere.  He was evacuated to the hospital where they found hairline fractures of the legs.  He testified that he fractured a foot playing sports later in his Army career.  He also recalled treatment during active service for ankle injuries.  He testified that his ankles swell and are painful, but have not undergone surgery.  He recalled reporting these injuries during his separation examination.  

In January 2007, a service comrade reported that he witnessed the Veteran suffer injuries during a PLF at Fort Bragg.

According to a December 2008 VA orthopedic compensation examination report, the diagnoses included right ankle osteoarthritis.  The physician opined that it is at least as likely as not that right ankle osteoarthritis was caused by parachuting during active service.  The rationale includes a discussion of the effects of repeated parachute landings.  

The medical evidence that addresses the etiology of right ankle osteoarthritis is favorable.  This medical evidence is competent and credible.  The medical evidence is also persuasive, as it is based on accurate facts and is supported by rationale.  Nieves-Rodriguez, Reonal, both supra. 

The Board must also address the competency, credibility, and probative value of the lay evidence.  In this case, the Veteran's testimony supports the favorable medical nexus evidence.  Thus, it must be afforded some weight.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for right ankle osteoarthritis must therefore be granted.  

Left Ankle Disorder

The STRs do not mention an ankle disorder; however, the STRs do not include a separation examination report that might have verified a left ankle disorder, nor do the STRs contain a report of medical history questionnaire on which the Veteran might have noted a left ankle injury.

In his May 1992 original claim for benefits, the Veteran reported a foot fracture, but did not mention the ankles.  

In November 2005, the Veteran argued, through his representative, that early in his Army career, he had injured ankles during airborne parachute jumping at Fort Bragg, North Carolina.  

During a hearing before the undersigned Veterans Law Judge in January 2007, the Veteran testified that ankle injuries stemmed from one PLF wherein he hit the ground hard and felt pain.  He was evacuated to the hospital where they found hairline fractures of the legs.  He testified that he fractured a foot playing sports later in his Army career.  He testified that his ankles swell and are painful, but have not undergone surgery.  He recalled reporting these injuries during his separation examination.  

In January 2007, a service comrade reported that he witnessed the Veteran suffer injuries during a PLF at Fort Bragg.

According to December 2008 VA orthopedic and bones compensation examination reports, the Veteran reported bilateral ankle pains, worse on the right.  He reported multiple ankle injuries during parachute landings.  The physician found left ankle posterior tibial tendon tenderness and severe hind-foot valgus.  Range of motion of the left ankle was restricted to 10 degrees of dorsiflexion and 25 degrees of plantar flexion.  X-rays showed mild soft tissue swelling around the ankle joint and moderate calcific tendinitis of the Achilles tendon insertion site.  The left ankle diagnosis was posterior tendon tibial tendon insufficiency.  The physician opined that it is less likely than not that this is related to active military service and more likely that it is a natural consequence of a flat foot deformity and obesity.  

The only medical evidence that addresses the etiology of the left ankle disorder tends to dissociate the disorder from active service.  This medical evidence is competent and credible.  The medical evidence is also persuasive, as it is based on accurate facts and is supported by rationale.  Nieves-Rodriguez, Reonal, both supra. 

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity; however, it cannot be afforded weight because it does not support a later diagnosis by a medical professional.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a left ankle disorder is therefore denied.  

Residuals of Bilateral Toenail Removal

The STRs reflect that the left 5th toe underwent arthroplasty in August 1991.  A left 5th toe arthroplasty of the proximal interphalangeal joint was accomplished in February 1992.  The pre-operative diagnosis was heloma durum, left 5th toe (heloma is a corn or callosity; durum is a hard corn, Dorland's Illustrated Medical Dictionary 740 (28th ed. 1994)).  A March 1992 report notes an acute ingrown toenail, but does not mention which toe.  Another STR notes that ingrown portions of a nail or nails would be removed.  A May 1992 report notes a post-operative check for the 5th toes, bilaterally.  Thus, the STRs strongly suggest in-service surgery for bilateral 5th toenail removal.  

The STRs do not contain a separation examination report that might have verified toenail removal, nor do the STRs contain a report of medical history questionnaire on which the Veteran might have noted continuing symptoms.  

In his May 1992 original claim for benefits, the Veteran reported in-service surgery on both feet in January and March 1992.  

VA out-patient treatment reports note podiatry treatment at various times for onychomycosis, keratosis, pes planus, and hyperhidrosis.  

During a hearing before the undersigned Veterans Law Judge in January 2007, the Veteran recalled in-service surgery for ingrown nails of both feet.  He recalled that Army-issued footwear was not large or wide enough for his size-14 or 15E feet and so he developed corns from wearing poorly-fitted Army-issued footwear.  The Veteran testified that the left 4th toenail is an ingrown nail.  He recalled that when he left active service, a doctor told him that more surgery would likely become necessary.  In fact, he testified, foot surgery has been scheduled for next week.  He recalled reporting these disorders during his separation examination.  

According to a December 2008 VA feet compensation examination report, the diagnosis was status-post bilateral 5th toe proximal interphalangeal joint arthroplasty with residual pain.  The physician opined that it is at least as likely as not that the condition arose during active service.  

The December 2008 VA compensation examiner reviewed the pertinent medical history, examined the feet, and offered a favorable nexus opinion.  This medical evidence is competent and credible.  The medical evidence is also persuasive, as it is based on accurate facts and is supported by rationale.  Nieves-Rodriguez, Reonal, both supra.  In this case, the Veteran's testimony supports the favorable medical nexus evidence.  Thus, it also must be afforded weight.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for status-post bilateral 5th toe proximal interphalangeal joint arthroplasty with residual pain must therefore be granted.  


ORDER

Service connection for right knee osteoarthritis is granted.  

Service connection for left knee osteoarthritis is granted.  

Service connection for a bilateral shin disorder is denied.

Service connection for right ankle osteoarthritis is granted.

Service connection for a left ankle disorder is denied.

Service connection for status-post bilateral 5th toe proximal interphalangeal joint arthroplasty with residual pain is granted.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


